MORRIS, Judge.
D.O. appeals her adjudication of juvenile delinquency for the offense of carrying a concealed weapon. We affirm the adjudication without comment but remand for the circuit court to correct the disposition order to provide that D.O.’s probation shall run concurrently with her juvenile probation in two other cases. The order currently provides that D.O.’s probation will run concurrently with and consecutively to her other probation, and the State concedes this scrivener’s error.
Affirmed and remanded.
SILBERMAN and WALLACE, JJ., Concur.